RYMER, Circuit Judge,
concurring in part and dissenting in part.
I am constrained to agree that Ali v. Ashcroft, 394 F.3d 780 (9th Cir.2005), controls, but write separately to note that the result is compels in this case--and thus, Ali itself-can’t be right given the Cheongs’ nine-year settlement in Panama. They owned and operated a business in Panama. They have three Panamanian-citizen children. Relatives still live in Panama undisturbed. The Cheongs themselves returned to Panama after their brief sojourn in China and at least Mrs. Cheong and the rest of the family lived there without incident for a year. To be required to hold in light of all this that the Cheongs were not firmly resettled in Panama defies common sense and Cheo v. INS, 162 F.3d 1227 (9th Cir.1998), which Ali effectively wrote off the books.
Beyond this, I would remand for the BIA to determine eligibility for asylum. The BIA did not review the immigration judge’s decision to withhold removal and should have opportunity under INS v. Ventura, 537 U.S. 12, 17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002). I disagree that Ge v. Ashcroft, 367 F.3d 1121 (9th Cir. 2004), allows us to decide that the Cheongs established past persecution and eligibility whereas this case involves threatened sterilization and other penalties.